IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMES T. MURZIKE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5288

DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed January 12, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

James T. Murzike, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.